Judgment of resentence, Supreme Court, New York County (Daniel F. FitzGerald, J), rendered May 3, 2007, resentencing defendant, upon his conviction of criminal possession of a controlled substance in the first degree, to a term of 17 years, unanimously affirmed.
The court properly exercised its discretion in reducing defendant’s sentence of 20 years to life to 17 years pursuant to the Drug Law Reform Act (L 2004, ch 738), and we perceive no basis for reducing the sentence any further. Concur—Lippman, P.J., Mazzarelli, Williams, Sweeny and Acosta, JJ.